Exhibit 99.1 Suite 3400 - 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG (All dollar amounts in United States dollars (US$)) GOLDCORP ANNOUNCES SALE OF SAN DIMAS MINE Vancouver, British Columbia – June 2,2010 – GOLDCORP INC. (GG: NYSE; G: TSX) today announced that Goldcorp subsidiaries have entered into a binding letter agreement to sell the San Dimas gold-silver mine in Mexico to Mala Noche Resources Corp. (TSXV: MLA) a company engaged in acquiring and developing precious metals resource properties.Under the terms of the letter agreement, Goldcorp will receive total consideration of $500 million, consisting of $275 million in cash, $175 million of Mala Noche common shares valued at the offering price of Mala Noche’s proposed equity financing and a $50 million promissory note payable over five years which will bear interest at a rate of 6% per annum.Goldcorp’s ownership interest in Mala Noche is expected to be approximately 30%. “This transaction is consistent with Goldcorp’s ongoing strategy of creating value for shareholders while concentrating our focus on the cornerstone assets that will drive our industry leading production growth and future cash flow,” said Chuck Jeannes, Goldcorp President and Chief Executive Officer. “Like the recently announced sale of the Escobal silver deposit, the capital derived from monetizing this asset will be re-deployed into funding our growth without diluting our shareholders. San Dimas has been an important contributor to Goldcorp’s success over the years, with new discoveries enhancing the long term production profile at this historic mine.We look forward to participating in the future success of Mala Noche and San Dimas through our significant ownership interest in the company.” Mala Noche announced today that it has appointed Joseph Conway as Chief Executive Officer of Mala Noche.As former Chief Executive Officer of Iamgold, Conway oversaw the growth of that company into one of Canada’s leading intermediate gold producers.Eduardo Luna, former Chairman of Silver Wheaton Corp., and from 1991 to 2007 the President of Luismin, S.A. de C.V., the owner and operator of San Dimas, has been appointed Executive VP and President-Mexico of Mala Noche. -2 - In 2009, San Dimas produced 113,000 ounces of gold and 5.1 million ounces of silver.Under an arrangement with Silver Wheaton, Goldcorp sells all of the silver produced at San Dimas to Silver Wheaton for approximately $4.00 per ounce.In connection with the sale of San Dimas, Silver Wheaton has agreed to amend the existing silver purchase agreement, to be assumed by Mala Noche (for complete terms of the amended agreement see Silver Wheaton and Mala Noche press releases dated June 2, 2010).As part of the amended agreement, during the first four years following closing of the transaction, Mala Noche will deliver to Silver Wheaton a per annum amount equal to the first 3.5 million ounces of payable silver produced at San Dimas and 50% of any excess, plus Silver Wheaton will receive an additional 1.5 million ounces of silver per annum to be delivered by Goldcorp for approximately $4.00 per ounce.
